DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed.
Regarding claim 1, applicant’s amendments submitted on 07/12/2022 have been fully considered. The remarks and amendments submitted by the Applicant for claim 1 has overcome prior art of record.
The cited prior art of record Chen (US7905180B2), Nerheim (US20180259303A1) and Henderson (US4162515A), have been found to be the closest prior art.
None of the prior art, taken singly or in combination teach “a cartridge physically disposed within the grip end, wherein the cartridge is fully disposed within the grip end rearward the target end, wherein the cartridge comprises a plurality of electrodes”.
Claims 2-6 are allowed because they depend on allowable claim 1.
Regarding claim 7, Chen teaches a conducted electrical weapon (i.e. stun weapon 10) (fig.11F) comprising: a housing (implicit, outer case in the shape of a gun) (fig.11F), comprising: an outer surface (e.g. outer surface of cartridge 8) (fig.11B) opposite an inner surface (e.g. inner surface of cartridge 8) (fig.11B); a target end (e.g. end away from handle grip) (fig.11F) opposite a grip end (e.g. end with handle and grip) (fig.11F); and a cartridge bay (i.e. muzzle extension 71) (fig.11E); and a cartridge (i.e. cartridge 81) (fig.11B) removably coupled within the cartridge bay (implicit, as seen in figs.11C&11E), the cartridge comprising: a first electrode (i.e. electrode 43a) (fig.7A) disposed within the cartridge (column 9 lines 50-51, barrel 1, projectile 4, trailing wires 5a and 5b are housed in a cartridge 8) along a first deployment axis (e.g. axis along rotary arm 41a) (fig.7a); and a second electrode (i.e. electrode 43b) (fig.7A) disposed within the cartridge (column 9 lines 50-51, barrel 1, projectile 4, trailing wires 5a and 5b are housed in a cartridge 8) along a second deployment axis (e.g. axis along rotary arm 41b) (fig.7a), wherein in response to the conducted electrical weapon being activated the first electrode is configured to deploy in a first direction from the grip end towards the target end of the housing based on the first deployment axis and the second electrode is configured to deploy in a second direction from the grip end towards the target end of the housing based on the second deployment axis (column 11 lines 8-17, trigger of a stun weapon 10 is pulled … and projectile 4 is then launched) (fig.7B), wherein the first deployment axis and the second deployment axis define a deployment angle.
Chen does not teach, wherein the deployment angle is an obtuse angle. Chen also does not teach a cartridge bay defining an opening through the outer surface of the grip end.
Nerheim and Henderson do not teach the deployment angle is an obtuse angle a cartridge bay defining an opening through the outer surface of the grip end. 
None of the prior art, taken singly or in combination, teach “a cartridge bay defining an opening through the outer surface of the grip end … the deployment angle is an obtuse angle”.
Claims 8-12 are allowed because they depend on allowable claim 7.
Regarding claim 13, it is allowed for the same reasons as stated in claim 7, wherein Chen, Nerheim and Henderson do not teach “the deployment angle is greater than 900 and less than 1800”.
Claims 14-20 are allowed because they depend on allowable claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        08/12/2022

/Scott Bauer/Primary Examiner, Art Unit 2839